Appellant was convicted in the Howard County Court of swindling under the value of fifty dollars, and by the jury assessed a punishment of one hour in jail, and a fine of fifty dollars, and from the judgment predicated thereon he has appealed.
The complaint and information allege that appellant sold to H. C. Watson a milk cow for the sum of $15 in cash and a promissory note, said cow being sold for the purpose of furnishing milk for Mr. Watson and his family, representing such cow to be sound and all right, when in truth and in fact said cow was infected with the disease called "Bang's disease," etc.
It is shown by the testimony that this cow was infected with such disease, which rendered her milk dangerous for human consumption, unless the same was pasteurized, and which milk was also unfit for human consumption when it became soured.
The facts also show appellant knew that the milk from this cow was unsalable because of her diseased condition. The testimony of appellant also shows that he in fact made the statement attributed to him by Mr. Watson relative to the condition of the cow at the time of her purchase. He said in his testimony:
"I believed the cow's milk was all right, but I knew it couldn't be sold under the ordinance. There are a lot of city ordinances that are not straight or fair. I represented to Watson that the cow was in good shape, a good healthy cow."
It is also undisputed that this cow had been condemned as a diseased cow, infected with "Bang's disease," and had been branded on the jaw with a "B" three or four inches high, and appellant, who owned and leased out several milk cows, knew that this cow had been thus condemned.
The charge of the court seems to us to present every defense that appellant was entitled to. We find no error in the record, and the judgment is affirmed. *Page 18